EXHIBIT 10.37

 
SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (this “Agreement”), dated July 21, 2010, is made
among EquityStation, Inc., a Florida corporation (the “Company”), vFinance
Investments Holdings, Inc., a Florida corporation (the “Seller”), and Osage,
LLC, an Osage Nation limited liability company (“Osage”).
 
RECITALS
 
Seller owns all of the Company’s issued and outstanding capital stock.  Seller
desires to sell, and Osage desires to purchase, certain of the Company’s issued
and outstanding stock, together with an option to purchase additional issued and
outstanding stock of the Company.
 
Accordingly, in consideration of the premises and other good and valuable
consideration, the parties intending to be legally bound agree as follows:
 
1.           PURCHASE AND SALE
 
1.1 Initial Interests; Purchase Option.  Subject to the terms and conditions of
this Agreement, Seller agrees to sell and convey to Osage, and Osage agrees to
purchase from Seller:
 
(a) Two Hundred Forty Nine (249) shares of common stock of the Company (the
“Initial Interests”) which constitutes 24.9% of (i) the Company’s issued and
outstanding shares of common stock, and (ii) the voting rights with respect to
the Company; and
 
(b) an option to purchase, at any time during the 12 months following the
Initial Closing but subject to the consents and approvals contemplated in
Sections 4.12 and 7.3(c), below, an additional Three Hundred One (301) shares of
the Company’s common stock (the “Additional Interests”) which shall, upon
exercise of the option, result in Osage owning an aggregate of 55% of the issued
and outstanding shares of common stock of the Company and 55% of the voting
rights with respect to the Company (the “Purchase Option”).
 
1.2 Payment of Base Purchase Price.
 
(a) At the closing of Osage’s purchase of the Initial Interests and the Purchase
Option from Seller (the “Initial Closing”) Buyer will pay to Seller the Base
Purchase Price (as defined in Section 1.2(b) below) in immediately available
funds wired to a bank account designated by Seller in exchange for the Initial
Interests and the Purchase Option
 
(b) The “Base Purchase Price” will be Eight Hundred Thousand U.S. Dollars
($800,000) subject to an adjustment upward (or downward) to the same extent as
the Company’s Working Capital(as defined in Section 1.5 below) at Closing is
above (or below) $75,000.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Exercise of Purchase Option.  Osage may exercise the Purchase Option at any
time within 12 months of the Initial Closing.  For the avoidance of doubt, if
Osage exercises the Purchase Option, the closing of the Osage’s purchase of the
Additional Interests from Seller (the “Option Closing”) need not occur during
such 12-month period, only Osage’s exercise of the Purchase Option need occur
during that period.  The Option Closing, if applicable, shall occur as
contemplated in paragraph 7.1(b), below, and may be referred to herein together
with the Initial Closing, the “Closings” and each may be referred to herein
individually as a “Closing”.
 
1.4 Payment of Option Purchase Price.
 
(a) At the Option Closing, Buyer will pay to Seller the Option Purchase Price
(as defined in Section 1.4(b) below) in immediately available funds wired to a
bank account designated by Seller in exchange for the Additional Interests.
 
(b) The “Option Purchase Price” will be the lesser of (i) One Million Seven
Hundred Thousand U.S. Dollars ($1,700,000) or (ii) such other amount if any is
agreed to by Osage and Seller, in either case subject to an adjustment upward
(or downward) to the same extent as the Company’s Working Capital at Closing is
above (or below) $75,000, but without duplication of any adjustment made to the
Base Purchase Price at the Initial Closing.
 
1.5 Definition of Working Capital.  For purposes of calculating the Base
Purchase Price and the Option Purchase Price, the Company’s “Working Capital” is
equal to (i) current assets (except cash) minus (ii) current liabilities (except
Debt).  “Debt” means all debt, debt equivalents and other interest-bearing
obligations of the Company including without limitation, principal, interest,
prepayment penalties or premiums, capitalized leases, amounts due to
shareholders, bank overdrafts, and accounts payable that bear interest.
 
1.6 Payment of Estimated Purchase Price at Closings.
 
(a) Two business days before the Initial Closing, the parties will jointly
prepare an estimate of the Base Purchase Price (the “Estimated Base Purchase
Price”), and set forth such estimate on a schedule.  At the Initial Closing,
Osage will distribute the Estimated Base Purchase Price to Seller.
 
(b) Two business days before the Option Closing (if the Option Closing occurs),
the parties will jointly prepare an estimate of the Option Purchase Price (the
“Estimated Option Purchase Price”), and set forth such estimate on a
schedule.  At the Option Closing, Osage will distribute the Estimated Option
Purchase Price to Seller.
 
1.7 Determination of Actual Purchase Prices.
 
(a) Immediately after the applicable Closing, the Seller will prepare or cause
the Company to prepare the Company’s balance sheet as of the close of business
on such Closing (each such balance sheet, a “Closing Balance Sheet”).  Each such
Closing Balance Sheet will be prepared in accordance with generally accepted
accounting principles in the United States, consistently applied, (“GAAP”) and
will be used to calculate the actual Base Purchase Price and Option Purchase
Price, as applicable.  Each Closing Balance Sheet  shall be prepared and
finalized as soon as reasonably possible and in no event later than thirty (30)
days after the end of the month in which the applicable Closing occurred.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) If, in the case of the Base Purchase Price, the Base Purchase Price is less
than the Estimated Base Purchase Price, Seller will pay the amount of such
deficiency to Osage in cash, consisting of U.S. Dollars in immediately available
funds.  If the Base Purchase Price is greater than the Estimated Base Purchase
Price, Osage will pay the difference to Seller in cash, consisting of U.S.
Dollars in immediately available funds.
 
(c) If, in the case of the Option Purchase Price, the Option Purchase Price is
less than the Estimated Option Purchase Price, Seller will pay the amount of
such deficiency to Osage in cash, consisting of U.S. Dollars in immediately
available funds.  If the Option Purchase Price is greater than the Estimated
Option Purchase Price, Osage will pay the difference to Seller in cash,
consisting of U.S. Dollars in immediately available funds.
 
(d) Any payments owing under this Section 1.7 must be made within five days
after final determination of the Base Purchase Price or the Option Purchase
Price, as applicable.
 
1.8           FINRA Rule 5122 Disclosure.  Net proceeds paid by Osage to Seller
in accordance with the transactions contemplated in this Agreement will be
applied toward the business purposes of Seller, its parent or its
affiliates.  No portion of such proceeds will be paid as selling compensation to
any other person or entity, and Seller’s offering expenses in connection with
the transactions contemplated in this Agreement are not expected to exceed
$10,000.


 
2.           REPRESENTATIONS AND WARRANTIES OF SELLER AND COMPANY
 
Seller and the Company, jointly and severally, represent and warrant to Osage on
the date of this Agreement and as of the date of each Closing (except where
otherwise noted) as follows:
 
2.1 Capitalization.  All issued and outstanding shares of the Company’s capital
stock are listed in Schedule 2.1.  All of the Company’s shares have been duly
authorized and validly issued and are fully paid and nonassessable.  All
issuances, transfers or purchases of the capital stock by the Company and the
Seller have been in compliance with all applicable agreements and laws.  There
are no outstanding subscriptions, options, rights, warrants, rights of first
refusal, convertible securities, or other agreements or commitments obligating
the Company to issue or to transfer, or for the Seller to transfer, any capital
stock of the Company.
 
2.2 Title to Shares.
 
(a) All shares of the Company’s capital stock are owned, as of the date of this
Agreement and as of the date of the Initial Closing, beneficially and of record,
by the Seller, free and clear of any liens, encumbrances, security interests,
claims, restrictions, pledges, voting agreements, proxies, options, rights of
first refusal, contractual rights or other interests (collectively “Claims”).
 
 
3

--------------------------------------------------------------------------------

 
 
(b) After the Initial Closing, all shares of the Company’s capital stock, less
the Initial Interests, will be owned, beneficially and of record, by the Seller,
free and clear of any Claims.
 
(c) Seller has full power to vote and transfer the Initial Interest, and the
Additional Interest as contemplated by this Agreement without obtaining the
consent or approval of any other person, entity or governmental authority.
 
(d) Upon Initial Closing, Osage will have good title to the Initial Interests,
free and clear of all Claims.
 
(e) If Osage exercises the Purchase Option, upon the Option Closing, Osage will
have good title to the Additional Interests, free and clear of all claims.
 
(f) No prior offer, issue, purchase, sale, merger, transfer or other transaction
with respect to any capital stock of the Company (including shares, options,
warrants, or debt convertible into shares, options or warrants), or of any
corporation that has merged into the Company, has given or may give rise to any
claim or action that is enforceable against the Company, Seller or Osage.
 
2.3 Organization.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Florida.  The Company is
duly qualified and in good standing in each jurisdiction where the conduct of
its business requires it to be so qualified, all of which jurisdictions are
listed on Schedule 2.3.  The Company has no subsidiaries.  The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida.  The Seller is duly qualified and in good standing in
each jurisdiction where the conduct of its business requires it to be so
qualified.
 
2.4 Authorization; Binding Effect; No Conflict.
 
(a) The execution and delivery of this Agreement and all other related or
ancillary agreements, certificates and other documents have been duly authorized
by the Company and Seller.  This Agreement and all other related or ancillary
agreements, certificates and other documents to be executed and delivered by the
Company and Seller constitute (or will constitute when executed and delivered)
the legal, valid and binding obligation of the Company and Seller, enforceable
against them in accordance with their terms.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement will:
 
(i) require any consent, authorization, approval or other action of any person,
entity or government authority, other than as contemplated in Section 6.3,
below;
 
(ii) violate or constitute a default under the Company’s or the Seller’s
Articles of Incorporation or Bylaws;
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) violate or constitute a breach or default under any contract, agreement,
commitment, note, indenture, mortgage, deed of trust, license, or permit; or
 
(iv) result in the creation or imposition of any lien, charge or encumbrance
upon the Company’s property or cause the acceleration of any of the Company’s
indebtedness.
 
2.5 Financial Statements, Obligations and Liabilities.
 
(a) Schedule 2.5 includes the following financial statements of the Company (the
“Financial Statements”):
 
(i) the audited annual statements for all fiscal years beginning 2007 and ending
2009; and
 
(ii) unaudited interim statements the period beginning October 1, 2009, and
ending on March 31, 2010 or a more recent date (the “Interim Statements”).
 
(b) The Financial Statements:
 
(i) were prepared in the ordinary course of business from the Company’s regular
financial books and records in accordance with GAAP consistently followed
throughout the periods indicated, except that unaudited statements are subject
to normal year-end adjustments that are not material in amount or effect and do
not include any notes;
 
(ii) fairly present the Company’s financial condition as of the dates of the
balance sheets included in the Financial Statements and the results of
operations for the periods then ended;
 
(iii) accurately reflect the transactions, assets, liabilities, earnings and
other results of operations of the Company; and
 
(iv) are complete and correct.
 
(c) All transactions reflected in the Financial Statements were on an
arms-length basis.
 
(d) The Company does not have any debt, liability, or obligation  (whether
accrued, absolute, contingent, by guarantee, indemnity, or otherwise) nor has
there been any occurrence which involves potential liability of the Company
except those:
 
(i) disclosed in the Financial Statements; or
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) incurred in the ordinary course of business since the date (the “Interim
Balance Sheet Date”) of the balance sheet (“Interim Balance Sheet”) included in
the Interim Statements, which liabilities do not relate to any breach of
contract, breach of warranty, tort, infringement, product liability,
environmental matter or any alleged violation of law.
 
(e) All of the Company’s outstanding debt may be prepaid at any time without
penalty or premium.
 
2.6 Absence of Certain Events.  Since December 31, 2009:
 
(a) the Company has conducted its business only in the ordinary and usual course
and in substantially the same manner as previously conducted:
 
(b) there has not been any event, circumstance or condition that has had, or is
reasonably likely to have, a material adverse effect on the Company’s financial
condition, business, cash flows, assets, liabilities or prospects; and
 
(c) the Company has not taken any action or failed to take any action that would
have violated any of the covenants of Section 4.2 if such covenants had been
given as of such date.
 
2.7 Taxes.
 
(a) “Tax” or “Taxes” means all taxes or liens, including any interest, fines,
penalties or other additions to tax, that the Company is required to pay,
withhold or collect (including without limitation all income or profits taxes,
payroll and employee withholding taxes, capital taxes, unemployment insurance,
social security or welfare taxes, goods and service taxes,  sales and use taxes,
ad valorem taxes, value-added taxes, excise taxes, import and custom duties,
surcharges, franchise taxes, gross receipts taxes, business license taxes,
occupation taxes, real and personal property taxes, assessments, environmental
taxes, transfer taxes, worker’s compensation, pension premiums and other
governmental charges, and other similar obligations).
 
(b) Within the times and in the manner prescribed by law, the Company has filed
all Tax returns and has withheld and paid all Taxes due and payable.   All of
the Company’s Tax returns provided to Osage or its representatives are accurate
and complete.  The provision made for taxes on the Interim Balance Sheet is
sufficient for the payment of all unpaid Taxes for the periods ended on or
before the Interim Balance Sheet Date.  There are no present disputes as to
Taxes or any Tax liens on any assets of the Company.  There are no outstanding
agreements or waivers extending the dates for filing, payment, assessment or
reassessment or extending the statutes or other periods of limitation applicable
to any Tax or Tax return.  There is no legal proceeding, audit, assessment,
reassessment, or request for information in progress, pending or threatened
against or involving the Company in respect of Taxes nor are there any issues
under discussion with any taxing authority relating to any matters which could
result in claims for additional taxes.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) The Company has no liability for the taxes of any person or entity other
than the Company.
 
2.8 Contracts.
 
(a) Schedule 2.8 accurately lists and briefly describes all material written and
oral contracts, agreements, leases and other legally binding commitments of the
Company (“Contracts”), separated according to the categories set forth on such
Schedule.  All Contracts are valid and in full force with no default or breach
by the Company or, to the Seller’s or Company’s knowledge, by any other party to
such Contracts.  No event, failure, condition or act has occurred that, with the
passage of time or the giving of notice, would result in a default or breach
under any Contract or permit termination, modification or acceleration of rights
or obligations under any Contract.  No defenses, offsets or counterclaims have
been asserted or may properly be made by any party under any Contract.  The
Company has not waived any rights under any Contract.  The transactions
contemplated by this Agreement will not adversely affect any Contract in any
way.
 
(b) None of the insurance policies listed on Schedule 2.8 is subject to any
pending or threatened termination, non-renewal, or premium increase, and the
Company is in compliance with all conditions contained in each policy.  There
are no claims by the Company pending against such policies that the applicable
insurers are defending under reservation of rights or have denied liability, and
the Company has properly filed all claims under such policies.
 
2.9 Cash and Bank Accounts; Powers of Attorney.  Schedule 2.9 accurately lists
all financial institutions in which the Company has an account or safe deposit
box and the names of all persons, if any, holding general or special powers of
attorney from the Company, together with a summary of the terms thereof.
 
2.10 Receivables and Payables.
 
(a) The Company’s accounts receivable reflected on the Interim Balance Sheet and
arising since the Interim Balance Sheet Date are fully collectible in the
ordinary course of business consistent with past practice within 90 days after
billing less, in the case of receivables appearing on the Interim Balance Sheet,
the recorded allowance for bad debts shown on the Interim Balance Sheet and
less, in the case of receivables arising after the  Interim Balance Sheet Date
the allowance for bad debts included in the Closing Balance Sheet.
 
(b) Schedule 2.10(a) accurately lists and ages the Company’s accounts receivable
as of May 30, 2010.  The Company’s accounts receivable:
 
(i) represent valid obligations arising from sales actually made in the ordinary
course of business; and
 
(ii) are not subject to valid defenses, set-offs or counterclaims (other than
returns in the ordinary course of business).
 
 
7

--------------------------------------------------------------------------------

 
 
(c) The Company has paid all accounts payable in accordance with their
terms.  No interest is payable with respect to any portion of accounts payable.
 
2.11 Intellectual Property.  Schedule 2.11 accurately lists all patents, patent
applications, trademarks, trade names, service marks, internet domain names and
web sites, copyrights, formulas, trade secrets, inventions, know-how, designs,
processes and other similar intangible rights used or licensed by the Company
(“Intellectual Property”), and indicates whether each item is owned or licensed
and, if licensed, the applicable owner.  The Intellectual Property is all
intellectual property used in, or necessary to conduct, the Company’s
business.  The Company has full right, title and interest to all Intellectual
Property free and clear of any liens, claims or encumbrances.  Except as
disclosed in Schedule 2.11, no third party (including without limitation the
Seller or any Company employee) owns or claims any rights to any Intellectual
Property.  The Company conducts its business without conflict or infringement
with any intellectual property claimed or held by others.
 
2.12 Real Property.
 
(a) Schedule 2.12(a) accurately describes all real property (including
improvements) owned, leased or used by the Company and indicates whether such
property is owned or leased (and, if leased, the owner of such property).
 
(b) Except as described on Schedule 2.12(b):
 
(i) the Company’s use of, and all improvements located on, such real property
complies with all applicable zoning and similar requirements;
 
(ii) no improvement on such real property encroaches on any boundary or
easement, violates any set-back requirement, or is located on a flood plain;
 
(iii) there are no leases, subleases or other agreements granting to any party,
other than the Company, the right of use or occupancy of any portion of such
real property; and
 
(iv) there are no outstanding options or rights of first refusal to purchase or
lease any of such real property.
 
(c) All title policies and surveys available to the Company concerning such real
property are attached to Schedule 2.12(c).
 
2.13 Title to and Condition of Assets.
 
(a) The Company owns or leases, free and clear of all security interests,
claims, encumbrances, easements, rights-of-way, restrictions and other interests
(“Encumbrances”) all assets reflected in the Financial Statements or otherwise
used to conduct its business, except for Encumbrances disclosed in the Financial
Statements or in Schedule 2.13(a).
 
 
8

--------------------------------------------------------------------------------

 
 
(b) The Company possesses all property necessary to conduct its business. All
Company assets are in good and safe operating condition and repair.  Schedule
2.13(b) accurately describes all tangible personal property (except inventories
and property with an original cost of less than $10,000 in the aggregate) owned,
leased or used by the Company and indicates whether such property is owned or
leased.  No personal property of the Company is located at any place other than
at the real property described on Schedule 2.12(a).
 
2.14 Customers and Suppliers.  Schedule 2.14 accurately lists the Company’s ten
largest suppliers (both as measured by dollar volume) for the years 2008, 2009,
and 2010, together with aggregate sales by customer and aggregate purchases by
supplier during such periods.  None of the Company’s customers or suppliers
intends or has threatened to cease or materially alter their business with the
Company after the Initial Closing or after any date on which the Option Closing
might occur.  Neither the Company nor the Seller is aware of any reason why any
customer or supplier would be unable or unwilling to continue its relationship
with the Company.  Neither the Company nor any Seller, director or employee of
the Company (or any relative of such person) has any direct or indirect interest
in any competitor, supplier, customer, lessee or lessor, or in any other person
with whom the Company does business.
 
2.15 Employees.
 
(a) Schedule 2.15(a) sets forth the name, position, current annual compensation,
and date of last compensation increase for each of the Company’s current
employees.  Except as set forth on Schedule 2.15(a), all of the Company’s
employees are employees at will.  No employee has given notice of intent to
terminate employment if the transactions contemplated by this Agreement are
completed.  No employee of the Company is absent from work on short or long-term
disability leave or leave under the Family and Medical Leave Act of 1993 or has
notified the Company of his or her intent to take such leave.  There have been
no actual or threatened labor disputes or work stoppages within the last three
years, and none are expected.  None of the Company’s employees are represented
by a union and no union organizing activities have taken or are taking place.
 
(b) Schedule 2.15(b) sets forth the worker’s compensation losses for the Company
since December 31, 2008.  The Company has previously delivered to Osage all
reports and filings made by the Company pursuant to the Occupational Safety and
Health Act and similar state and local laws, regulations and orders since
December 31, 2008.
 
2.16 Employee Benefit Plans.
 
(a) Schedule 2.16(a) briefly describes all health and dental insurance, life
insurance, compensation, bonus, profit sharing, pension, retirement, vacation
pay, disability, severance and other employee benefit plans and programs
maintained or formerly maintained by the Company or any predecessor or former
affiliates of the Company (“Benefit Plans”).
 
 
9

--------------------------------------------------------------------------------

 
 
(b) The Company’s liabilities with respect to Benefit Plans are reflected in and
have been accrued for in the Financial Statements in accordance with GAAP.  As
respects all Benefit Plans:
 
(i) there are no funding deficiencies (determined on a plan termination basis);
 
(ii) no Reportable Event, as defined by the Employee Retirement Income Security
Act (“ERISA”), has occurred during the last two years;
 
(iii) no Benefit Plan is a Multiemployer Plan (as defined in Section 4001 of
ERISA);
 
(iv) no Benefit Plan provides for medical benefits, life insurance or other
similar benefits to retirees or their families;
 
(v) no Benefit Plan is self funded except to the extent indicated in Schedule
2.16(a);
 
(vi) no termination or partial termination of any Benefit Plan or participation
in any Benefit Plan has occurred within the last five years;
 
(vii) no disabled current or former employee claims or receives or is entitled
to receive disability, pension,  health, welfare or life insurance benefits from
the Company; and
 
(viii) all Benefit Plans may be terminated or modified by the Company in its
discretion without penalty or premium.
 
2.17 Compliance With Laws.  The Company has at all times complied and is in
compliance with all applicable laws, rules, regulations and ordinances affecting
the Company’s properties or the operation of its business.  The Company has not
violated, and is not in default with respect to, any judgment, order,
injunction, settlement agreement or decree of, or any permit, license or other
authority from, any court, agency or instrumentality.
 
2.18 Litigation.  Other than as disclosed in Schedule 2.18, there are no suits,
arbitrations, or legal, administrative or other proceedings, hearings, audits,
inquiries or investigations pending, threatened against or affecting the
Company, or any of its employees, officers or directors.  The Company is not
subject to any judgment, order, injunction, or decree.
 
2.19 Books and Records.  The Company’s minute books contain accurate records of
all meetings of, and corporate actions taken by, the Company’s Board of
Directors.  The Company’s stock record books are accurate and complete and have
been made available in their entirety to Osage before the Initial Closing and,
if Osage exercises the Purchase Option, will be made available to Osage before
the Option Closing.  The Company will have possession of all of these books and
records at both the Initial Closing and the Option Closing.
 
 
10

--------------------------------------------------------------------------------

 
 
2.20 Environmental Matters.
 
(a) Except as described on Schedule 2.20(a):
 
(i) no hazardous or toxic substance, waste, pollutant or contaminant, petroleum
product or any other substance regulated under any environmental law, statute,
regulation, order, policy, guideline, permit or other legal requirement
(“Environmental Law”) is present on, in, under or about any real property owned,
managed, controlled, occupied, leased or otherwise used (collectively
“Controlled”) by the Company or any of its predecessors (except for such
quantities as are used in the ordinary course of business and stored in
appropriate containers in compliance with all Environmental Laws); and
 
(ii) the Company has at all times complied and is in compliance with all
Environmental Laws
 
(iii) the Company has no liability for the cleanup, remediation, removal or
abatement of:
 
(A) any facility or property to which any waste or by-product has been sent,
directly or indirectly, for treatment, storage, disposal or recycling; or
 
(B) any property now or previously Controlled by the Company or any predecessor.
 
(b) Except as disclosed on Schedule 2.20(b):
 
(i) for the past ten years no environmental audit, evaluation, assessment, study
or test of any property or business operation of the Company is being or has
been conducted by the Company or on the Company’s behalf; and
 
(ii) no notice pursuant to any Environmental Law (including alleged violations)
has been received by the Company and no order, ruling, writ, injunction or legal
proceeding pursuant to any Environmental Law or relating to the use, maintenance
or operation of the Company’s property is in progress or threatened.
 
(c) Schedule 2.20(c) contains a list of all permits and other authorizations
held by the Company under any Environmental Law.  No Environmental Law imposes
standards or requirements that will require the Company to make capital
expenditures in excess of $50,000 to comply with such standards or
requirements.  During the past three years, the Company has not paid any civil
or criminal fines, penalties, judgments or other amounts relating to alleged
failure to comply with Environmental Laws or received any claim by a third party
for environmental damage to property.
 
 
11

--------------------------------------------------------------------------------

 
 
2.21 Product Liability.  Other than as described on Schedule 1.1, since December
31, 2007, there has been no claim, notice of claim, demand, investigation or
other indication received by the Company concerning potential or alleged product
liability.  Neither the Company nor the Seller is aware, nor has any customer
complained, of any product quality, design, engineering or safety issue
concerning any product manufactured, distributed or sold by the Company.  All
products sold by the Company have complied with all governmental, trade
association and other mandatory and voluntary requirements or specifications.
 
2.22 Capital Expenditures and Working Capital.  Schedule 2.22 accurately
describes the capital improvements and expenditures the Company and Seller
reasonably believe to be necessary during the next three years for the continued
operation of the Company as presently conducted and contemplated by
them.  Working capital levels (as a percentage of sales) during the next three
years are expected to remain consistent with the levels reflected in the
Financial Statements.
 
2.23 Affiliates.  The Company has no affiliates (as such term is defined in Rule
12b-2 under the Securities Exchange Act of 1934, or as used for purposes of
pooling of interests accounting treatment), except as disclosed in Schedule
2.23.
 
2.24 Arms-Length Transactions.  All loans, sales, purchases and other
transactions between the Company and Seller or any affiliate of Seller are
described in Schedule 2.24.  All such transactions have been conducted at arms
length or on an otherwise fair and reasonable basis.
 
2.25 Disclosure.  No representation or warranty by the Company or the Seller in
this Agreement, nor any statement, document, certificate or schedule furnished
or to be furnished in connection with the transactions contemplated by this
Agreement, contains or will contain any untrue statement of fact or omits or
will omit a material fact necessary to make the statements contained therein not
misleading.  Neither the Company nor the Seller is aware of any other fact or
matter which if disclosed might reasonably affect the willingness of a purchaser
to purchase the Company Shares.
 
3.           OSAGE’S REPRESENTATIONS AND WARRANTIES
 
Osage represents and warrants to the Company on the date of this Agreement and
as of the date of each Closing as follows:
 
3.1 Organization and Standing.  Osage is a corporation duly organized, validly
existing and in good standing under the laws of the Osage Nation.  Osage has all
necessary powers to enter into this Agreement and all other agreements,
certificates and other documents to be executed and delivered by Osage under
this Agreement, and to perform its obligations under such agreements,
certificates and other documents.
 
 
12

--------------------------------------------------------------------------------

 
 
3.2 Authorization; Binding Effect; No Conflict.
 
(a) The execution and delivery of this Agreement and all other related
agreements, certificates and other documents have been duly authorized and
executed by Osage.  This Agreement and all other related agreements,
certificates and other documents to be executed and delivered by Osage will
constitute (or will constitute when executed and delivered) the legal, valid and
binding obligation of Osage enforceable against it in accordance with their
terms.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement will:
 
(i) require any consent, authorization or approval of any person, entity or
government authority; or
 
(ii) violate or constitute a default under Osages Articles of Organization or
Operating Agreement, or any note, indenture, mortgage, deed of trust or other
contract, agreement or commitment of Osage that would result in Osage being
unable to perform its obligations hereunder.
 
3.3           Purchaser Representations.  In order to induce the Company to and
the Seller to proceed with the transactions contemplated in this Agreement,
Osage hereby represents and warrants to, and covenants with, the Company as
follows:


A.           Osage is purchasing the Initial Interests, and if the Purchase
Option is exercised, shall purchase the Additional Interests (collectively, the
“Shares”) for the Osage's own account (not as a nominee or agent) for investment
purposes and not with a view towards resale or distribution of any part
thereof.  Osage has no present arrangement or intention to sell or distribute
the Shares, or to grant participation in the Shares.  Osage does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person, or to any third person, with
respect to any of the Shares;


B.           Osage acknowledges and agrees that the United States Securities &
Exchange Commission has not reviewed the offering of the Shares and that the
Shares have not been registered under the Securities Act of 1933 (the “Act”) and
may not be offered or sold unless the Shares are registered under the Act, or
sold pursuant to one or more available exemptions from registration. The
certificate representing the Shares, if any, will bear the following (or
substantially similar) legend and Osage agrees to abide by the terms thereof:


The Securities represented hereby have not been registered under the Securities
Act of 1933 (the "Act"), and have been issued in reliance upon an exemption from
the registration requirements of the Act. Such securities may not be re-offered
for sale or resold or otherwise transferred except in accordance with and
pursuant to an effective registration under the Act, or pursuant to an available
exemption from registration under the Act. Hedging transactions involving the
securities may not be conducted unless in compliance with the Act.


 
13

--------------------------------------------------------------------------------

 
 
C.           Osage has had the opportunity to ask and receive answers to any and
all questions Osage had with respect to the Company, its business plan,
management and current financial condition;


D.           Osage is an Accredited Investor (as that term is defined 17 CFR
230.501(a)) and has such knowledge and expertise in financial and business
matters that Osage is capable of evaluating the merits and risks involved in an
investment in the Shares and acknowledges that an investment in the Shares
entails a number of very significant risks and Osage is able to withstand the
total loss of its investment. Osage acknowledges that the Company and the Seller
have both recommended that Osage obtain independent legal and financial advice
prior to entering into this Agreement, including but not limited to advice as to
the legality of any resale of the Shares, as well as the suitability of the
investment for Osage;


E.           Except as set forth in this Agreement, no representations or
warranties have been made to Osage by the Seller, the Company, or any agent,
employee or affiliate of either, and in entering into this Agreement Osage is
not relying upon any information, other than that contained in this Agreement
and the result of independent investigation by Osage;


F.           Osage understands that the Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
United States Federal and State securities laws and that the Seller and the
Company are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Osage set forth
herein in order to determine the applicability of such exemptions and the
suitability of Osage to acquire the Shares;


G.           Osage has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and this Agreement is a
legally binding obligation of Osage enforceable against Osage in accordance with
its terms;


H.           Osage is not purchasing the Shares as a result of any advertisement
of the offering of the Shares;


I.           The transactions contemplated in this Agreement have not been
induced by any representations or warranties by any person whatsoever with
regard to the future value of the Company's securities;


4.           COVENANTS
 
The Company and Seller, jointly and severally, covenant to Osage:
 
4.1 Full Access.  Until the Initial Closing and during the 12-month period
during which Osage may exercise the Purchase Option, Company and Seller will
afford Osage and its representatives full access to all personnel, facilities,
properties, accounts, books, records, information, contracts and documents of or
relating to the Company during normal business hours.  The Seller and the
Company will provide Osage and its representatives all information concerning
the Company’s business, finances and properties that Osage reasonably requests.
 
 
14

--------------------------------------------------------------------------------

 
 
4.2 Conduct of the Company’s Business.  Except as consented to by Osage in
writing or via email, such consent not to be unreasonably withheld, until the
Initial Closing and during the 12-month period during which Osage may exercise
the Purchase Option, the Company will:
 
(a) conduct its business only in the ordinary and usual course and in
substantially the same manner as previously conducted;
 
(b) maintain its assets in good operating condition and repair and continue
normal maintenance;
 
(c) not make any contract or commitment for capital expenditures in excess of
$50,000;
 
(d) not declare or pay any dividends on any of the Company’s capital stock;
 
(e) not purchase or otherwise acquire, transfer, sell or issue any shares of the
Company’s capital stock or grant any options or other rights to purchase the
same;
 
(f) not change its articles of incorporation, bylaws, banking arrangements,
account signatories or powers of attorney;
 
(g) not sell, mortgage, alienate or dispose of any property except inventory in
the ordinary course of business;
 
(h) not lend, agree to lend or guarantee any lending of funds (other than in
connection with margin loans in the ordinary course of the Company’s business.
 
(i) not increase salaries or wages, declare bonuses, increase benefits, or
institute any new benefit plan or program;
 
(j) comply with all laws applicable to the Company;
 
(k) not amend or in any way modify any Contract identified or required to be
identified on Schedule 2.8;
 
(l) not introduce any material change with respect to the operation of its
businesses, including any method, principle or practice of accounting;
 
(m) not enter into any transaction or other relationship with any Seller or any
family member of any Seller, or any affiliate of the foregoing; and
 
(n) promptly notify Osage of any event or condition which would or may cause any
condition precedent in Article 5 to not be fulfilled.
 
4.3 Preservation of Business and Relationships.  Until the Initial Closing and
during the 12-month period during which Osage may exercise the Purchase Option,
the Company and the Seller will use their best efforts to preserve the Company’s
business organization intact, to keep available to Osage the present officers
and employees of the Company and to preserve the Company’s present relationship
with suppliers, customers and others having business relationships with the
Company.
 
 
15

--------------------------------------------------------------------------------

 
 
4.4 Exclusivity.  Neither the Company nor Seller will directly or indirectly
solicit, initiate or encourage the submission of a proposal regarding a
Prohibited Disposition with or to any person other than Osage and its
representatives.  A “Prohibited Disposition” means any disposition of stock or
assets (other than in the ordinary course of business) of the Company or any
change in control of the Company.  The Company and Seller will immediately
notify Osage if any person makes an offer or inquiry relating to a possible
Prohibited Disposition.
 
4.5 Actions to Effect the Transaction.  At and before the Initial Closing and
the Option Closing, if and as applicable, the Company and the Seller will take
all actions necessary to approve and effect the transactions contemplated
hereby, including without limitation
 
(i) taking all actions necessary or appropriate to satisfy all conditions
precedent and to enable them to deliver at Closing the agreements and documents
contemplated by Section 7.2; and
 
(ii) executing and filing such documents and certificates as may be necessary or
appropriate.
 
4.6 Consents.  If any consents, permit transfers or other actions are necessary
or desirable in Osage’s reasonable opinion to facilitate any objective as
respects the Company or its future operations after the Closing, the Seller and
the Company will use their best efforts to obtain any such consents, permit
transfers or other actions.
 
4.7 Affiliate Transactions.  Upon Osage’s request and at Osage’s expense, the
Company will terminate or otherwise resolve, in a manner satisfactory to Osage,
all agreements between the Company and Seller or any affiliate of Seller.
 
4.8 Negative Controls.  Except as consented to in writing by Osage and the
Seller, until and unless Osage or the Seller no longer owns, directly or
indirectly, 10% or more of the issued and outstanding common stock of the
Company, the Company will not and the Seller and Osage will not permit the
Company to:
 
(a) amend, revise or waive any provision of the Company’s articles of
incorporation, bylaws or other organic documents;
 
(b) sell, purchase, lease, exchange, transfer, abandon, mortgage, pledge,
encumber or otherwise dispose of any material asset, including any asset or
group of assets with a fair market value in excess of $50,000;
 
(c) incur indebtedness in any single or series of transactions in excess of
$50,000;
 
(d) issue or authorize the issuance of any common stock, preferred stock or
other equity interest;
 
 
16

--------------------------------------------------------------------------------

 
 
(e) change or expand the line of business of the Company;
 
(f) merge or consolidate with any other person;
 
(g) enter into any transaction with any affiliate of the Company, Osage or the
Seller;
 
(h) dissolve or otherwise seek to wind-up or liquidate the Company;
 
(i) enter into or make material amendments to material contracts that are
outside the ordinary course of business;
 
(j) authorize or make payment of bonus or other compensation to employees,
officers or directors other than regular periodic compensation paid in the
ordinary course of business;
 
(k) convert the Company to any other type of entity;
 
(l) confess a judgment against the Company in an amount exceeding $50,000; or
 
(m) initiate voluntary bankruptcy or insolvency proceedings, or make an
assignment for the benefit of creditors.
 
4.9 Restrictions on Transfer.  Until and unless Osage or the Seller no longer
owns, directly or indirectly, 10% or more of the issued and outstanding common
stock of the Company, neither Osage nor the Seller shall transfer any of the
Company’s shares of capital stock except in accordance with the terms of this
Section 4.9.
 
(a) CERTAIN DEFINITIONS - For purposes of this Section 4.9, the following terms
have the following meanings:
 
1.           “Investor Stock” means any capital stock of the Company now owned
or later acquired by either Osage or the Seller.
 
2.           “Investors” means Osage and Seller, and each of them individually
is an “Investor.”
 
3.           “Offered Stock” means all Stock proposed to be Transferred by an
Investor.
 
4.           “Pro Rata Portion” as to each Investor, means the number determined
immediately prior to a proposed Transfer by dividing (A) the number of shares of
Investor Stock held by the Investor by (B) the total number of shares of
Investor Stock held by the Investors together.
 
5.           “Right of Co-Sale” means the right of co-sale provided to the
Investors in Section (d) of this paragraph.
 
 
17

--------------------------------------------------------------------------------

 
 
6.           “Right of First Refusal” means the right of first refusal provided
to the Investors in Section (c) of this Paragraph.
 
7.           “Stock” means and includes all shares of Common Stock issued and
outstanding at the relevant time, plus all shares of Common Stock issuable upon
conversion or exchange of any convertible securities, including, without
limitation, preferred stock and debt securities then outstanding, which are by
their terms then convertible into or exchangeable for Common Stock, or issuable
upon exercise of stock options or warrants.
 
            8.                      “Transfer” means and includes any sale,
assignment, encumbrance, hypothecation, pledge, conveyance in trust, gift,
transfer by bequest, devise or descent, or other transfer or disposition of any
kind, including but not limited to transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of law, directly or
indirectly.
 
(b)           NOTICE OF PROPOSED TRANSFER
 
Before an Investor may effect any Transfer of any Stock, such Investor (the
“Selling Shareholder”) must give at the same time to the Company and to the
other Investor a written notice signed by the Selling Shareholder (the “Selling
Shareholder’s Notice”) stating (i) the Selling Shareholder’s bona fide intention
to transfer such Offered Stock; (ii) the number of shares of the Offered Stock;
(iii) the name, address and relationship, if any, to the Investor of each
proposed purchaser or other transferee; and (iv) the bona fide cash price or, in
reasonable detail, other consideration, per share for which the Selling
Shareholder proposes to transfer such Offered Stock (the “Offered Price”).  Upon
the request of the Company or the Investor, the Selling Shareholder will
promptly furnish such information, to the Company and to the Investor, as may be
reasonably requested to establish that the offer and proposed transferee are
bona fide.
 
(c)           RIGHT OF FIRST REFUSAL
 
1.           Company Right.  Company will have the Right of First Refusal to
purchase up to all of the Offered Stock.  The Company must, within the fifteen
(15) business day period (“Company Refusal Period”) commencing on the date of
the Company’s receipt of the Selling Shareholder’s Notice, give written notice
to the Selling Shareholder and the Investor of the Company’s election to
purchase and specifying the number of shares of the Offered Stock to be
purchased.
 
2.           Investor’s Right.  Each Investor will have the Right of First
Refusal to purchase up to all of the Investor Allotment (as defined below) of
the remaining Offered Stock.  The Investors’ Right of First Refusal may be
exercised as follows:
 
(i)           Each Investor must, within the ten (10)  business day period (the
“Investor Refusal Period”) commencing on the expiration of the Company Refusal
Period, give written notice (“Investor’s Exercise Notice”) to the Selling
Shareholder and to the Company of the Investor’s election to purchase all of the
remaining Offered Stock (the “Investor Allotment”).
 
(ii)           The Investor will not have a right to purchase any of the Offered
Stock unless the Investor exercises its Right of First Refusal within the
Investor Refusal Period to purchase all of its Investor Allotment of the Offered
Stock.
 
 
18

--------------------------------------------------------------------------------

 
 
3.           Purchase Price.  The purchase price for the Offered Stock to be
purchased by the Company and/or Investors exercising their Right of First
Refusal under this Agreement will be the Offered Price, but will be payable as
set forth in Section 4.9(c)4 below.  If the Offered Price includes consideration
other than cash, the cash equivalent value of the non-cash consideration will be
determined by the Board of Directors of the Company in good faith, which
determination will be binding upon the Company, the Investors and the
Shareholder absent fraud.
 
4.           Payment.  Payment of the purchase price for the Offered Stock
purchased by the Company and/or an Investor exercising its Right of First
Refusal will be made within seven (7) days after the date of the delivery of
Investor’s Exercise Notice.  Payment of the purchase price will be made in U.S.
Dollars in immediately available funds.
 
5.           Rights as a Selling Shareholder.  If Company and/or the Investor
exercise their Rights of First Refusal to purchase all the Offered Stock, then,
upon the date the notice of such exercise is given by the Company, the Selling
Shareholder will have no further rights as a holder of such Offered Stock except
the right to receive payment for such Offered Stock in accordance with the terms
of this Agreement, and the Selling Shareholder will contemporaneously cause all
certificate(s) evidencing such Offered Stock to be surrendered to the Company
for transfer to the Company and/or purchasing Investor.
 
6.           Selling Shareholder’s Right To Transfer.  If Company and/or the
Investor have not elected to purchase all of the Offered Stock, then, subject to
the Right of Co-Sale, the Selling Shareholder may transfer that portion of the
Offered Stock permitted to be sold by the Selling Shareholder, to any person
named as a purchaser or other transferee in the Selling Shareholder’s Notice, at
the Offered Price or at a higher price, provided that such transfer (i) is
consummated within one hundred twenty (120) days after the date of the Selling
Shareholder’s Notice and (ii) is in accordance with all the terms of this
Agreement.  If the Offered Stock is not so transferred during such 120-day
period, then the Selling Shareholder will not transfer any of such Offered Stock
without complying again in full with the provisions of this Agreement.
 
(d)           RIGHT OF CO-SALE.
 
1.           Right of Co-Sale.  If the Company and/or Investor have not
subscribed for all of the Offered Stock, each Investor may transfer to the
transferee proposed in the Selling Shareholder’s Notice all or any part of that
number of shares of Stock equal to the product obtained by multiplying the
number of shares of the remaining Offered Stock by that Investor’s Pro Rata
Portion, by giving written notice to the Selling Shareholder, within ten (10)
business days after the date of the Investor’s Exercise Notice, specifying the
number of shares of Stock which the Investor desires to transfer to the
transferee in which case the number of shares of stock which the Selling
Shareholder may sell to the transferee shall be correspondingly reduced.
 
 
19

--------------------------------------------------------------------------------

 
 
2.           Consummation of Co-Sale.  Each Investor may effect its Right of
Co-Sale in such Transfer by delivering to the Selling Shareholder at the closing
of the transfer of Offered Stock to such transferee (the “Closing”) one or more
certificates, properly endorsed for Transfer, representing such Stock to be
transferred by the Investor.  At the Closing, such certificates or other
instruments will be transferred and delivered to the transferee set forth in the
Selling Shareholder’s Notice in consummation of the transfer of the Offered
Stock pursuant to the terms and conditions specified in the Notice, and the
Selling Shareholder will remit, or will cause there to be remitted, to the
Investor on the date of such Closing that portion of the proceeds of the
Transfer to which the Investor is entitled by reason of the Investor’s
participation in the transfer pursuant to the Right of Co-Sale.
 
4.10 Piggy-Back Registration.
 
(a) If the Company at any time proposes to file on its behalf, and/or on behalf
of any holder of any Company equity interest, a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), on any form for the
registration of any equity interest in the Company (a “Registration”), it will
give written notice to Osage and Seller at least thirty (30) days before the
initial filing with the U.S. Securities and Exchange Commission of such
registration statement.  The notice will set forth the intended method of
disposition of the equity interests proposed to be registered by Company.  The
notice will offer to include in such filing the aggregate number of shares as
Osage and Seller may request.
 
(b) If Osage or Seller desires to register all or a portion of the shares, Osage
or Seller, will advise the Company in writing within fifteen (15) days after the
date of receipt of the offer described above, setting forth the number of shares
for which registration is requested.  Company will then include in such filing
the number of shares for which registration is so requested, subject to
paragraph (c) below, and will use its best efforts to effect registration of
such shares under the Securities Act.
 
(c) If the Registration relates to an underwritten public offering and the
managing underwriter of such proposed public offering advises in writing that,
in its opinion, in view of market conditions, the amount of shares requested by
Osage or Seller to be included in the Registration should be reduced, the number
of shares included in the Registration will be so reduced.
 
4.11 Board Seat.  Until and unless Osage no longer owns, directly or indirectly,
10% or more of the issued and outstanding common stock of the Company, Osage
shall be entitled to appoint one person to the Company’s board of
directors.  Osage may remove and replace such person from time to time for any
or no reason.  Seller shall vote its shares as may be necessary to enable such
an appointment and subsequent changes at the request of Osage. Upon the Option
Closing and until and unless the Seller no longer owns, directly or indirectly,
10% or more of the issued and outstanding common stock of the Company, Seller
shall be entitled to appoint one person to the Company’s board of
directors.  The Seller may remove and replace such person from time to time for
any or no reason.  Osage shall vote its shares as may be necessary to enable
such an appointment and subsequent changes at the request of the Seller.
 
 
20

--------------------------------------------------------------------------------

 
 
4.12 Osage Regulatory Approval Covenants.  Osage covenants to Seller and the
Company and agrees as follows:  The exercise of the Purchase Option is expressly
conditioned upon the consent of the Financial Industry Regulatory Authority or
any successor thereof (“FINRA”).  Osage shall not seek nor accept, directly or
indirectly, and in any event, the Company shall not issue to and Seller will not
transfer to Osage, any equity beyond the Initial Interests, in connection with
the Purchase Option or otherwise, unless and until FINRA has given its consent
to such transfer(s) and/or issuance(s) without reservation.
 
5.           CONDITIONS PRECEDENT TO OSAGE’S PERFORMANCE
 
Osage’s obligations under this Agreement are subject to the satisfaction (except
to the extent waived in writing by Osage) before each Closing of all of the
following conditions and the Company and the Seller agree to use their best
efforts to cause the following conditions to be fulfilled or performed at or
before each Closing:
 
5.1 No Material Adverse Change.  No material adverse change in the financial
condition, results of operations or cash flows or assets, liabilities, business
or prospects of the Company may occur or have occurred from the Interim Balance
Sheet Date through the Initial Closing.
 
5.2 Opinion of Counsel.  Osage must receive from counsel for the Company and for
the Seller an opinion dated as of the applicable Closing in form and substance
satisfactory to Osage.
 
5.3 Third Party Action.  No action, proceeding, investigation, inquiry or
objection relating to the transactions contemplated hereby will have been
instituted, threatened or, in Osage’s opinion, be imminent.
 
5.4 Affiliate Debt.  The Company must have collected all indebtedness (other
than travel advances and other similar loans made to employees in the ordinary
course of business) owed (whether or not due) to it from officers, directors,
employees, Seller and other affiliates of the Company.
 
5.5 Due Diligence.  Osage must be satisfied with the results of its continuing
business, financial, human resource, tax, legal, environmental and accounting
due diligence regarding the Company.
 
5.6 Employment Arrangements.  Osage must have entered into satisfactory
employment arrangements with the persons listed on Schedule 5.6.
 
5.7 Board Approval.  Osage’s Board of Directors must approve this Agreement and
the transactions contemplated by this Agreement.
 
5.8 Consents.  All consents necessary to the consummation of the transactions
contemplated by this Agreement, including by not limited to FINRA’s with respect
to the exercise of the Purchase Option, as contemplated in Section 4.12, above,
must be obtained.
 
5.9 Schedules.  Osage must have received all Schedules referred to in this
Agreement that are to be provided by the Company, and such Schedules must be
acceptable in form and substance to Osage.  If, for any reason whatsoever, Osage
objects to any Schedule, Osage may terminate this Agreement at any time before
Initial Closing without liability to Company or Seller.
 
 
21

--------------------------------------------------------------------------------

 
 
6.           MUTUAL CONDITIONS PRECEDENT TO PERFORMANCE
 
Each party’s obligations under this Agreement are subject to the satisfaction or
waiver on or before the applicable Closing of each of the following conditions:
 
6.1 Representations, Warranties & Covenants.  All representations and warranties
by each party contained in this Agreement must be true on the date of the
Initial Closing, and, except where provided otherwise in this Agreement, on the
date of the Option Closing.  Each party must have performed all of its
obligations and agreements and complied with all of its covenants and conditions
of this Agreement.  Notwithstanding the foregoing, no party may claim its own
breach as a failure of condition precedent.
 
6.2 Approval of Documentation.  The form and substance of all certificates,
instruments and other documents delivered or deliverable under this Agreement
must be satisfactory in all reasonable respects to counsel for each party
 
7.           CLOSINGS
 
7.1 Closing Dates and Place.
 
(a) The Initial Closing will take place on or before July 15, 2010, or such
other date as is agreed upon by the parties (subject to the satisfaction of all
conditions precedent to the Initial Closing), but in any event will not take
place later than July 30, 2010.  The Initial Closing will be held at such
location as the parties agree upon, and will not be deemed to have occurred
until all actions necessary to complete the Initial Closing have occurred.
 
(b) If Osage exercises the Purchase Option, the Option Closing must occur within
60 days of such exercise (subject to the satisfaction of all conditions
precedent to the Option Closing).  The Option Closing will be held at such
location as the parties agree upon, and will not be deemed to have occurred
until all actions necessary to complete the Option Closing have occurred
 
(c) This Agreement may be terminated by either Osage, Seller, or the Company if
the Initial Closing has not occurred (other than through the failure of any such
party to comply with its obligations under this Agreement) by July 30, 2010.  In
the event of termination, this Agreement will become void and there will be no
further liability or obligations among the parties except to the extent such
termination results from the breach by a party of any of its representations and
warranties or the non-fulfillment or non-performance of the covenants or
agreements set forth in this Agreement which have not been waived.
 
(d) Notwithstanding anything to the contrary in this Agreement, the parties’
obligations to proceed towards the Initial Closing are each separate and
distinct from any obligations to proceed towards the Option Closing, and nothing
in this Agreement or elsewhere will require Osage to exercise the Purchase
Option or proceed towards the Option Closing.
 
 
22

--------------------------------------------------------------------------------

 
 
7.2 Seller’ and Company’s Closing Obligations.  At each Closing, the Company or
the Seller, as the case may be, subject to the satisfaction of all conditions
precedent to Company’s and Seller’s obligations and the simultaneous delivery by
Osage of all items required of it under this Agreement, will deliver to Osage:
 
(a) stock certificates representing the Initial Interests or the Additional
Interests, as applicable, that are duly endorsed (or together with executed
stock powers);
 
(b) in the case of the Initial Closing only, such documents as Osage deems
necessary to evidence the Purchase Option;
 
(c) an opinion dated as of the applicable Closing’s date, in form and substance
satisfactory to Osage, from counsel for the Seller and the Company;
 
(d) certificates, dated the as of the applicable Closing’s date, signed by the
Company’s President and Secretary certifying that all representations and
warranties contained herein are true as of such Closing and that the Company has
complied with all provisions of this Agreement; and
 
(e) such further agreements, certificates, instruments, opinions, and other
documents as are reasonably requested by Osage or Osage’s counsel.
 
7.3 Osage’s Closing Obligations.  Osage, subject to the satisfaction of all
conditions precedent to Osage’s obligations and the simultaneous delivery by the
Company and Seller of all items required under Section 7.2, will deliver at each
Closing:
 
(a) to Seller, the Estimated Base Purchase Price or the Estimated Option
Purchase Price, as applicable;
 
(b) such further agreements, certificates, instruments, opinions, and other
documents as are reasonably requested by Seller; and
 
(c) with respect to the Option Closing only, the unconditional written consent
of FINRA.
 
8.           MISCELLANEOUS
 
8.1 Indemnification.
 
(a) Regardless of any pre-closing investigation, examination or knowledge, the
Seller agrees to defend, hold harmless and indemnify Osage and its affiliates
from and against any loss, liability, damage or expense, including without
limitation attorneys fees and expenses (collectively “Damages”) arising directly
or indirectly in connection with any inaccuracy in or breach of, or any failure
to perform or comply with, any representation, warranty, covenant, obligation or
other provision of the Agreement; provided however, with respect to the
representations made in Section 2.18, Seller’s duties to defend, hold harmless
and indemnify Osage shall apply regardless of and as if there were no
disclosures on Schedule 2.18.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) Regardless of any pre-closing investigation, examination or knowledge, the
Osage agrees to defend, hold harmless and indemnify Seller and its affiliates
from and against any Damages arising directly or indirectly in connection with
any inaccuracy in or breach of, or any failure to perform or comply with, any
representation, warranty, covenant, obligation or other provision of the
Agreement.
 
8.2 Governing Law.  This Agreement will be governed by the laws of the State of
Oklahoma, without regard to Oklahoma conflict of law principles.
 
8.3 Exhibits and Schedules.  Each Exhibit and Schedule to this Agreement is
fully incorporated into this Agreement.  Such Exhibits and Schedules need not be
physically attached to this Agreement if they are appropriately identified on
their face.
 
8.4 Entire Agreement; Construction.
 
(a) This Agreement (including all agreements and others referenced herein)
constitutes the entire agreement among the parties and supersedes any prior
understandings or agreements, written or oral, that relate to the subject hereof
(including any letter of intent).
 
(b) “To the Seller’s or the Company’s knowledge” (or similar terms or phrases
used herein) means all facts and information which are either within the actual
knowledge of Seller or Company or that should have been known to such persons in
the exercise of reasonable care and after due inquiry.
 
(c) The parties agree that all parties participated in the preparation and
negotiation of this Agreement and the agreements contemplated hereby and that
neither this Agreement nor any of the agreements contemplated hereby are to be
construed against any party by virtue of the fact that any party prepared or
drafted such agreements.
 
8.5 Amendment.  This Agreement may not be amended except by a writing signed by
all Osage, Seller, and Company.
 
8.6 Survival.  All representations, warranties and other obligations of the
Seller, the Company and Osage contained in this Agreement will survive the both
the Initial Closing and the Option Closing (if the Option Closing occurs) and
remain in full force and effect thereafter.  All representations and warranties
of the Company contained herein or in any other document delivered hereunder
will terminate at the end of the 12-month period during which Osage may exercise
its option to purchase the Additional Interest.  In addition, Seller hereby
waives, effective as of Initial Closing, any rights they may have against the
Company relating to any alleged inaccuracy or falsity by the Company of any
representation or warranty or breach by the Company of any covenant under this
Agreement or any agreement contemplated hereby.
 
 
24

--------------------------------------------------------------------------------

 
 
8.7 Counterparts; Telecopier.  This Agreement may be executed in several
counterparts, each of which, when delivered, will be an original and all of
which constitute one and the same Agreement.  Signature pages exchanged by
email, telecopier or other electronic transmission are fully binding.
 
8.8 Expenses.  Osage will pay all costs and expenses incurred or to be incurred
by it in negotiating and preparing this Agreement and carrying out the
transactions contemplated by this Agreement.  The Seller will pay all Seller’s
and Company’s costs and expenses incurred or to be incurred in negotiating and
preparing this Agreement and carrying out the transactions contemplated by this
Agreement, including without limitation the fees and expenses of attorneys,
investment bankers, finders, brokers, accountants and other professionals.
 
8.9 Public Announcements.  No public announcements of the transactions described
in this Agreement are to be made by Company or Seller at any time without the
Osage’s prior written consent, except as required by law.
 
8.10 Notices.  Notices hereunder must be in writing and served by mail, express
overnight delivery, email, telecopier or other electronic transmission.  Notices
to Osage must be addressed to: Osage, LLC, 302 South Cheyenne, Suite 112, Tulsa,
Oklahoma 74103 Attn: Carol Leese, Chief Executive Officer (Fax 918-582-5653)
with a copy to GableGotwals, 1100 ONEOK Plaza, 100 West Fifth Street, Tulsa, OK
74105 Attn: Douglas J. May (Fax: 918-595-4990).  Notices to the Company and the
Seller must be addressed to: vFinance Investments Holdings, c/o National
Holdings Corporation, 1200 N. Federal Highway, Boca Raton, Florida 33431 Attn:
President (Fax 561.283.3366), with a copy to Mark Roth, General Counsel,
National Holdings Corporation, 1001 4th Avenue, Suite 2200, Seattle, Washington
98154 (Fax (206) 343 6136).
 
8.11 Post-Closing Cooperation.  After each Closing the parties will cooperate
from time to time to execute and deliver instruments and documents of further
assurance and to do any acts reasonably necessary or desirable to carry out the
transactions contemplated by this Agreement, including without limitation
preparing, approving and executing amendments to the Company’s bylaws and
articles of incorporation as may be necessary or desirable to further effectuate
the parties obligations set forth herein.
 
8.12 Tax Implications.  Seller acknowledge that it is responsible for obtaining
any assurances regarding the tax implications of the transactions contemplated
by this Agreement, and Seller assumes all risk of any adverse tax consequence to
it relating to such transactions.
 
8.13 Binding Effect.  This Agreement and all other agreements contemplated
hereby will binding upon the parties and their executors, personal
representatives, legatees, heirs, successors and assigns.
 
[Signatures Follow]

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement the date first
written above.
 
 
OSAGE, LLC,
an Osage Nation limited liability company
 
By:          /S/ CAROL
LEESE                                                           
Name:     Carol Leese
Title:       CEO
 


 
vFinance Investments Holdings, Inc.,
a Florida corporation
 
By:         /S/ LEONARD
SOKOLOW                                                           
Name:    Leonard Sokolow
Title:      CEO


 
 
EQUITYSTATION, INC.,
a Florida corporation
 
By:         /S/ ALAN
LEVIN                                                           
Name:    Alan Levin
Title:      CFO
 
 
 